Citation Nr: 0926404	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  08-38 739	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2008 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In that decision, the RO denied the Veteran's 
request to reopen his previously denied claim for service 
connection for bilateral hearing loss as the Veteran had not 
submitted new and material evidence.  Regardless of the RO's 
actions, the Board must initially determine whether new and 
material evidence has been submitted.  Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

Only where the Board concludes that new and material evidence 
has been received does it have jurisdiction to consider the 
merits of the claim.  Hickson v. West, 11 Vet. App. 374, 377 
(1998).
 


FINDINGS OF FACT

1.  In a November 1986 rating decision, the RO denied the 
Veteran's claim for service connection for bilateral hearing 
loss.  The Veteran filed a notice of disagreement (NOD) with 
this decision in September 1987 and the RO issued a statement 
of the case (SOC) in October 1987.  Although the Veteran 
filed a November 1987 substantive appeal (VA Form 9) in 
response to the SOC, he withdrew his appeal in January 1988.

2.  Evidence received since the November 1986 RO rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, the absence of which was the basis 
of the previous denial.



CONCLUSIONS OF LAW

1.  The RO's November 1986 rating decision that denied the 
claim for service connection for bilateral hearing loss is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.204, 20.1103 (2008).

2.  The evidence received since that November 1986 rating 
decision is not new and material and, therefore, is 
insufficient to reopen the claim for service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 5107(b), 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).
In the context of a petition to reopen, the Court has held 
that VCAA notice (1) must notify a claimant of the evidence 
and information that is necessary to reopen the claim and (2) 
must notify the claimant of the evidence and information that 
is necessary to establish entitlement to the underlying 
benefit sought by the claimant.

The Court elaborated that the VCAA requires, in the context 
of a claim to reopen, that VA look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial. Therefore, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
Failure to provide this notice is generally prejudicial.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a pre-adjudication letter dated in March 2008, the RO 
informed the Veteran of the date and bases of the previous 
denial of his claim for service connection for bilateral 
hearing loss.  The Veteran was also informed of the 
appropriate definitions of new and material evidence and of 
the evidence needed to substantiate the underlying claim.  
The March 2008 letter thereby met the requirements of Kent.

In his June 2008 NOD, the Veteran alleged that he was never 
provided with a copy of the November 1986 rating decision.  
Furthermore, the Veteran alleged in his October 2008 
substantive appeal (VA Form 9) that he never received a July 
2003 letter which the June 2008 rating decision stated he had 
been sent regarding the November 1986 rating decision.  While 
there is no July 2003 letter of record, notice of the 
November 1986 rating decision was sent to the Veteran's 
address of record in November 1986 and was not returned as 
undeliverable.  Furthermore, the Veteran submitted a November 
1987 NOD in response to the November 1986 rating decision.  
The Veteran's September 1987 NOD shows that he was residing 
at the address to which the November 1986 notice of the 
rating decision had been sent.

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice 
to the last address of record for the presumption to attach). 
This presumption of regularity in the administrative process 
may be rebutted by "clear evidence to the contrary."  
Schoolman v. West, 12 Vet. App. 307, 310 (1999).  An 
allegation of non-receipt, by itself, is insufficient to 
rebut the presumption of regularity.  Id.  

Since VA sent the November 1986 notice of the rating decision 
to the Veteran's last address of record, it was not returned 
as undeliverable, and the Veteran responded to the letter, it 
must be presumed that the Veteran received notification of 
the November 1986 rating decision.

In the March 2008 letter, the RO notified the Veteran of the 
evidence needed to substantiate his underlying claim for 
service connection for bilateral hearing loss.  This letter 
also satisfied the second and third elements of the duty to 
notify by delineating the evidence VA would assist him 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the March 2008 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in the March 2008 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service VA treatment 
records and private medical records.  In addition, the 
Veteran was afforded a VA examination for bilateral hearing 
loss.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The Veteran's petition to reopen a claim for 
service connection for bilateral hearing loss is thus ready 
to be considered on the merits.

Analysis

Generally, an RO decision denying a claim which has become 
final may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, 21 Vet. App. at 307; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, every Veteran shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects noted at the time of the examination, 
acceptance and enrollment, or where clear and unmistakable 
evidence or medical judgment is such as to warrant a finding 
that the disease or injury existed before acceptance and 
enrollment, and was not aggravated by such service.  38 
U.S.C.A. § 1111 (West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2008).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing loss is considered to be a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

The RO denied the Veteran's claim for service connection for 
bilateral hearing loss and notified the Veteran of this 
decision in November 1986.  The Veteran filed a NOD in 
September 1987, the RO issued a SOC in October 1987, and the 
Veteran filed a substantive appeal in November 1987.

In January 1988, the Veteran filed a statement in support of 
claim (VA Form 21-4138) in which he requested that VA 
"cancel" his pending appeal.  An appeal may be withdrawn 
any time prior to the Board's issuance of a final decision.  
See 38 C.F.R. § 20.204(b)(3).  The Veteran's January 1988 
statement in support of claim met the requirements for a 
valid withdrawal of an appeal.  See 38 C.F.R. 
§ 20.204(a),(b)(1),(2).  As such, his withdrawal of the 
appeal is deemed a withdrawal of his NOD and substantive 
appeal.  See 38 C.F.R. § 20.204(c).  The RO's November 1986 
decision is therefore final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.1103.

The RO denied the Veteran's claim for service connection for 
bilateral hearing loss in November 1986 because the Veteran's 
hearing loss pre-existed service and was not aggravated by 
service.  Specifically, the Veteran's September 1966 entrance 
examination indicated auditory thresholds of 0 decibels at 
500, 1000, and 2000 hertz and 50 decibels at 4000 Hertz 
bilaterally; except for a loss of 10 decibels at 500 Hertz in 
the right ear.  The examiner noted high frequency hearing 
loss.  Because this test was administered prior to October 
31, 1967, it may require conversion from American Standards 
Association (ASA) units to International Standards 
Organization (ISO) units, which indicates that the pure tone 
thresholds were at least 6 decibels at 500, 1000, and 2000 
hertz and 60 decibels at 4000 Hertz (except that the hearing 
loss in the right ear at 500 decibels would be converted to 
20 decibels).  Veterans Affairs Canada, Old Table of 
Disabilities, 9.06, Conversion Table ASA/ISO Calibration 
1995-2007; http://vac-acc.gc.ca.  

In any case, these results reflect that a bilateral hearing 
loss disability was identified on the examination when the 
Veteran was accepted for active service.  Because a high 
frequency hearing loss disability was noted at the time of 
examination, entrance, and enrollment, and the presumption of 
soundness did not attach.  38 U.S.C.A. § 1111 (West 2002).

The Veteran's December 1968 separation examination indicated 
auditory thresholds of 0 decibels at 500, 1000, and 2000 
Hertz and 55 decibels at 4000 Hertz bilaterally, Audiology 
examinations later in December 1968 were interpreted as 
showing a 50 decibel loss at 4000 Hertz on the right and 55 
decibels at that frequency on the left.  Even if these 
results could be read as showing an increase at 4000 Hertz, 
they show improvement at 500 Hertz on the right.  As in the 
entrance examination, the summary of defects and diagnoses 
included a diagnosis of high frequency hearing loss.  

While an increase in disability during service will be 
presumed to indicate aggravation, the 5 decibel increase in 
hearing loss at 4000 Hertz in the right ear was accompanied 
by a 10 decibel improvement in the right ear at 500 Hertz.  
See 38 C.F.R. § 3.306 (2008).

Because the RO found that the pre-existing hearing loss was 
not aggravated in service, new and material evidence would be 
subsequently received evidence that related to that aspect of 
the claim.

The following evidence was received since the November 1986 
denial: Dr. Kwartler's June 2007 audiology note; a June 2007 
audiogram report; a March 2008 VA examination report; and a 
March 2008 written statement submitted by the Veteran.  
However, none of the evidence received since the last denial 
of the Veteran's claim for service connection for bilateral 
hearing loss indicates that the Veteran's pre-existing 
hearing loss was aggravated by service.  

The only new evidence that indicates a possible link between 
the Veteran's bilateral hearing loss and service is the June 
2007 audiogram report in which the audiologist stated that 
the Veteran's hearing loss may be related to military 
service.  However, the opinion is unaccompanied by any 
rationale and does not address the pre-existing hearing loss 
or the aggravation question.  

An assessment based on an inacurate history supplied by the 
veteran is of no probative value.  See Boggs v. West, 11 Vet. 
App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet.App. 
200, 205-06 (1994) (finding that presumption of credibility 
of evidence did not arise as to medical opinion that 
veteran's disability was incurred in service because it was 
based on an inaccurate history, one which failed to 
acknowledge an injury well-documented in record, and hence 
holding such evidence not "material"); Reonal v. Brown, 5 
Vet.App. 458, 460-61 (1993) (finding that presumption of 
credibility did not arise because physician's opinion was 
based upon "an inaccurate factual premise" and thus had "no 
probative value" since it relied upon veteran's "account of 
his medical history and service background);  see also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most 
of the probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).  
Moreover, the audiologist did not opine as to whether the 
Veteran's pre-existing bilateral hearing loss was aggravated 
by service.  

Also, the examiner who conducted the March 2008 VA 
examination stated that the Veteran's pre-existing hearing 
loss noted at entrance to service remained essentially 
unchanged upon separation from service.  While the March 2008 
VA examiner opined that the Veteran's hearing loss at 6000 
Hertz could have been aggravated in service, such hearing 
loss is not considered a disability for VA purposes.  
38 C.F.R. § 3.385.

As none of the additional evidence received since the 
November 1986 RO rating decision contains new information 
pertaining to whether the Veteran's pre-existing bilateral 
hearing loss was aggravated by service, and the absence of 
such evidence was the basis for the prior denial, new and 
material evidence has not been received.

The Board notes the Veteran's contentions in his January 2008 
statement in support of claim (VA Form 21-4138) and October 
2008 Form 9 that the physician who conducted his separation 
examination stated that the Veteran had incurred a 
significant hearing loss during active service.  However, the 
Veteran's statements conflict with the evidence of record 
which shows that the Veteran's hearing loss did not increase 
during service.  Furthermore, although the December 1968 
separation examination indicated a diagnosis of high 
frequency hearing loss, the examination report did not 
contain any statement that the Veteran's hearing loss 
increased during service.  Therefore, the evidence does not 
support the Veteran's contention that his hearing loss was 
aggravated by service.

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's petition to reopen his claim.  The 
benefit-of-the-doubt doctrine is therefore not applicable and 
the claim for service connection for bilateral hearing loss 
is not reopened.  See 38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. at 55-57.


ORDER

New and material evidence not having been received, the claim 
for service connection for bilateral hearing loss is not 
reopened, and the appeal is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


